Citation Nr: 0113777	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  97-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the claim of entitlement to an evaluation in excess 
of 10 percent for right thumb injury residuals should be 
referred for consideration on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted a claim of entitlement to service 
connection for residuals of a right thumb injury, and 
assigned a noncompensable rating effective from June 5, 1992.  
This case was previously before the Board in July 1998, when 
it was remanded for additional development.  In October 1998, 
the RO increased the rating to 10 percent.  In September 
1999, the Board denied entitlement to a schedular rating in 
excess of 10 percent for a right thumb injury, and remanded 
the matter of whether the case should be referred for 
extraschedular consideration to the RO.  


REMAND

Evidence received pursuant to the September 1999 remand 
directive includes one page of a letter from R. Tyson, M.D., 
dated in March 2000, which appears on its face to be an 
incomplete portion of the letter.  This page of the letter is 
limited to a summary of the complaint, history, and 
medications, and does not contain any clinical findings or 
conclusions, or a closing to the letter.  Particularly since 
this letter was provided directly in response to the remand 
request for evidence relevant to the issue of an 
extraschedular evaluation, and since any clinical findings 
reported would constitute the most recent competent evidence 
of record, the RO must obtain the remainder of the letter, 
and associate it with the claims file.

In addition, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted, as 
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to notice to 
a claimant and the duty to assist.  The VCAA is applicable to 
claims pending at the time of its enactment, including the 
present claim before the Board.  Id. 

Although the Board has already identified above the 
additional development it believes to be necessary in the 
appellant's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and the 
RO should undertake any further development deemed necessary.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain a copy of the 
complete letter dated March 14, 2000, from 
R. Tyson, M.D., addressed to the 
Baltimore, Maryland, RO.  

2.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  Thereafter, the veteran's claim should 
be reviewed in light of all the evidence, 
including the letter from Dr. Tyson.  If 
the claim is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




